 1 LAVI & EBRAHIMIAN, LLP
   Joseph Lavi (State Bar No. 209776)
 2 jlavi@lelawfirm.com
   Jordan D. Bello (State Bar. No. 276483)
 3 jbellow@lelawfirm.com
   8889 W. Olympic Blvd., Suite 200
 4 Beverly Hills, CA 90211
   Telephone: (310) 432-0000
 5 Facsimile (310) 432-0001
 6 LAW OFFICES OF SAHAG MAJARIAN II
   Sahag Majarian II (State Bar No. 146621)
 7 sahagii@aol.com
   18250 Ventura Boulevard
 8 Tarzana, California 91356
   Telephone: (818) 609-0807
 9 Facsimile: (818) 609-0892
10 Attorneys for Plaintiff
   CAROLINA LEOS
11
   VORYS SATER SEYMOUR & PEASE LLP
12 Thomas N. McCormick (Bar No. 325537)
   tnmccormick@vorys.com
13 Emily A. Papania (Bar No. 325027)
   eapapania@vorys.com
14 52 East Gay Street
   Columbus, OH 43215
15 Telephone: (513) 723-4011
   Facsimile: (513) 852-7888
16
   Attorneys for Defendant
17 ZALE DELAWARE, INC.
18
                               UNITED STATES DISTRICT COURT
19
                              EASTERN DISTRICT OF CALIFORNIA
20
   CAROLINA LEOS on behalf of herself               Case No. 2:19-CV-00829
21 and others similarly situated
22               Plaintiff,                         STIPULATION TO STAY ALL
                                                    PROCEEDINGS PENDING
23        v.                                        MEDIATION; ORDER
24 ZALE DELAWARE, INC., a Delaware
                                                    Action Filed:    May 9, 2019
25 corporation; and DOES 1 to 100, inclusive,
26               Defendants.

27
28

                                                1
               STIPULATION TO STAY ALL PROCEEDINGS PENDING MEDIATION; ORDER
 1         This Stipulation (the “Stipulation”) is made by and between Plaintiff Carolina Leos
 2 (“Plaintiff”) and Defendant Zale Delaware, Inc. (“Defendant”) (collectively, the “Parties”)
 3 through their respective counsel of record, with reference to the following facts.
 4         WHEREAS, the Parties would like to attempt to resolve this matter without
 5 expending the costly resources associated with further litigation;
 6         WHEREAS, the Parties have agreed, in good faith, to voluntarily mediate this
 7 matter in the hopes of a successful resolution;
 8         WHEREAS, the Parties have scheduled a mediation for March 30, 2020; and
 9         WHEREAS, it is within this Court’s power to stay proceedings, a stay pending
10 mediation will not damage or prejudice any party, the further expenditure of resources
11 before mediation could pose a hardship to both parties, and a stay pending mediation could
12 simply the matters before the Court;
13         NOW THEREFORE, the Parties STIPULATE AND AGREE as follows:
14         1. All further proceedings relating to this matter should be stayed pending the
15            mediation scheduled for March 30, 2020.
16         2. The Parties shall inform the Court of the outcome of that mediation; and
17         3. The stay should be lifted if that mediation proves unsuccessful.
18         IT IS SO STIPULATED.
19
20 Dated: October 9, 2019                     /s/ Jordan D. Bello
                                              Joseph Lavi (State Bar No. 209776)
21                                            Jordan D. Bello (State Bar. No. 276483)
                                              LAVI & EBRAHIMIAN, LLP
22
23                                            Attorneys for Plaintiff
                                              CAROLINA LEOS
24
     Dated: October 9, 2019                   /s/ Thomas N. McCormick
25                                            Thomas N. McCormick (Bar No. 325537)
                                              Emily A. Papania (Bar No. 325027)
26                                            VORYS, SATER, SEYMOUR & PEASE LLP
27
                                              Attorneys for Defendant
28                                            ZALE DELAWARE, INC.

                                                 2
                STIPULATION TO STAY ALL PROCEEDINGS PENDING MEDIATION; ORDER
 1                                           ORDER
 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3 Having considered the Stipulation between counsel for Plaintiff Carolina Leos and
 4 Defendant Zale Delaware, Inc., and good cause appearing therefore, this Court hereby
 5 grants the Parties request to STAY all proceedings pending mediation. This Court hereby
 6 ORDERS:
 7
       1. All further proceedings relating to this matter are stayed pending the mediation
 8
          scheduled for March 30, 2020;
 9
10     2. The Parties shall inform the Court of the outcome of that mediation; and
11
       3. The stay will be lifted if that mediation proves unsuccessful.
12
13 IT IS SO ORDERED.
14
15 Dated: October 11, 2019
16
                                                 Troy L. Nunley
17                                               United States District Judge
18
19
20
21
22
23
24
25
26
27
28
